Suspension of the Foreign Sovereign Immunities Act
              in Litigation Involving Iranian Assets
It is doubtful that the International Em ergency Econom ic Powers A ct can be utilized to
   override conflicting provisions of a com prehensive and specific federal statute such as
   the Foreign Sovereign Immunities Act, particularly w here such action is not dem on­
   strably necessary to dealing with the underlying national emergency.
                                     July 22, 1980
 MEMORANDUM OPINION FOR THE ATTORNEY GENERAL
   We have been asked to address the question whether the President
has the authority under the International Emergency Economic Powers
Act (IEEPA), 50 U.S.C. § 1701 (Supp. I 1977), to suspend the Foreign
Sovereign Immunities Act of 1976 in litigation now pending against
Iran. We assume that this action would effectively bar Iran from assert­
ing a sovereign immunity defense both as to attachment and on the
merits. The complete suspension of the Immunities Act would include
provisions providing procedures for obtaining jurisdiction and related
matters, such as service, e.g., 28 U.S.C. §§ 1330, 1608, which presum­
ably ought to be left in place if the litigation is to proceed. Moreover,
since, prior to the Immunities Act, there was absolute immunity from
execution against a foreign sovereign,1 we assume that the provisions of
the Act permitting the possibility of execution would remain.
   We first analyze IEEPA to see if the power to affect sovereign
immunity is a possible use of its power and then discuss its relationship
to the Immunities Act. The IEEPA, as we have discussed previously,2
provides very broad power for the President in dealing with property
in which any foreign country has an interest during a national emer­
gency. 50 U.S.C. § 1702(a)(1)(B). The emergency declared on Novem­
ber 14, 1979, with respect to Iran (Exec. Order 12,170, 3 C.F.R. 457
(1979)) is sufficient to invoke these powers as to Iranian property
blocked by that order. Under the statute, the President may “regulate,
. . . nullify, void, prevent or prohibit, . . . exercising any right, power,
or privilege with respect to . . . any property in which any foreign
   xSee K ahale & Vega, Immunity and Jurisdiction: Toward a Uniform Body o f Law in Actions Against
Foreign States. 18 Colum. J- T ransnat’l L. 211, 217 (1979).
  2See, e.g., M em orandum Opinion for the A ttorney G eneral, June 25, 1980 [“ Presidential Pow er To
Regulate D om estic Litigation Involving Iranian Assets,” p. 236, supra].

                                                244
 country has any interest, . . . with respect to any property, subject to
  the jurisdiction of the United States.”
    In determining the intent of Congress, we began with the literal
 meaning of the words employed to provide a threshold determination.
  United States v. Yoshida International, Inc., 526 F.2d 560, 573 (C.C.P.A.
  1975) (upholding import surcharge under Trading with the Enemy
 Act). The literal language would permit the President to prohibit the
 Iranian government from exercising the right or privilege of invoking
 sovereign immunity in any lawsuit where its property subject to U.S.
jurisdiction, i.e., blocked assets, is concerned. There is no indication
 that IEEPA or its predecessor, the Trading with the Enemy Act, have
 ever been used for this purpose nor is there any evidence that this use
 was anticipated when the IEEPA was passed.3 This, by itself, would
 not be fatal since IEEPA is an emergency statute and one does not
 expect, from its very nature, that Congress will anticipate all of the
 ways in which it will be used. Id. at 573, 576, 578.
    Moreover, the crucial language in IEEPA was taken from the Trad­
 ing with the Enemy Act, 50 U.S.C. App. § 5(b). There is a long history
 under the former of the Act being used in the broadest manner which
 its language would bear. Its use over the years shows its expansion as a
 result of continuing interplay between the Executive and Congress. See
 “Emergency Power under §5(b) of the Trading with the Enemy Act”
in S. Rep. 549, 93d Cong., 1st Sess. 184 (1973); 42 Op. Att’y Gen. 363
(1968) (upholding Foreign Direct Investment Program); Letter from
Antonin Scalia, Assistant Attorney General, Office of Legal Counsel, to
the General Counsel, Department of Commerce, Sept. 29, 1976 (valid­
ity of export controls), reprinted in International Trade Reporter’s U.S.
Export Weekly, Oct. 19, 1976, No. 128 (“ 1976 OLC Letter”); Cf.
 United States v. Yoshida International, supra, collecting cases at note 16.
Although enactment of IEEPA represented a reaction to this use,
Congress did not narrow the pertinent language.4 Instead, it sought to
control the use of emergency power through the use of procedural
requirements for emergency declarations, 50 U.S.C. § 1701, and imposi­
tion of congressional consultation and reporting requirements. 50
U.S.C. § 1703. See also National Emergencies Act, 50 U.S.C. § 1601 et
seq., which asserts a congressional veto procedure for national emergen­
   9A n argum ent m ight be made, how ever, that freezing Iranian funds and then rem oving imm unity is
tantamount to seizure. T he legislative hsitory of IE E P A show s that seizure w as not authorized.
Revision o f Trading with the Enemy Act; Markup before the House International Relations Committee,
95th Cong., 1st Sess. 2, 4, 20 (1977). T he differences betw een the proposal and seizure are sufficient,
how ever, so that w e do not think that the legislative history by itself w ould be determ inative. W hen
property is seized, it is taken directly by the governm ent w ithout judicial process. Here the govern­
ment w ould not take the property and the courts would make determ inations in the usual manner.
   4Certain changes w ere made, such as exclusion of w holly domestic transactions from coverage in
peacetime, but they are not crucial here. Com pare 50 U.S.C. § 1702(a)(1) w ith 50 U.S.C. App.
§ 5(b)(1).
                                                 245
cies. Thus, if only IEEPA were involved, a persuasive argument could
be made that the sovereign immunity defense could be denied Iran.
   The more difficult question is whether IEEPA can be used to over­
ride the Immunities Act. Prior to its enactment, decisions concerning
whether sovereign immunity should apply were made on a case-by-case
basis through a quasi-judicial procedure at the State Department. If the
State Department decided to grant immunity, it would ask the Justice
Department to file a suggestion of immunity with the court in which
the action was pending. The suggestion was considered binding on the
courts, whether positive or negative. Victory Transport, Inc. v.
Comisaria General, 336 F.2d 354, 358 (2d Cir. 1964), cert, denied,
381 U.S. 934 (1965). Political judgments and foreign relations consider­
ations often entered into such decisions and the practice was much
criticized for its inherently political nature.5 As a result, the Executive
proposed the Immunities Act to free itself from making ad hoc diplo­
matic decisions in these matters:
        Today, when a foreign state wishes to assert immunity, it
        will often request the Department of State to make a
        formal suggestion of immunity to the court. Although the
        State Department espouses the restrictive principle of im­
        munity, the foreign state may attempt to bring diplomatic
        influences to bear upon the State Department’s determina­
        tion. A principal purpose of this bill is to transfer the
        determination of sovereign immunity from the executive
        branch to the judicial branch, thereby reducing the for­
        eign policy implications of immunity determinations and
        assuring litigants that these often crucial decisions are
        made on purely legal grounds and under procedures that
        insure due process. The Department of State would be
        freed from pressures from foreign governments to recog­
        nize their immunity from suit and from any adverse con­
        sequences resulting from an unwillingness of the Depart­
        ment to support that immunity. . . .U .S. immunity prac­
        tice would conform to the practice in virtually every
        other country—where sovereign immunity decisions are
        made exclusively by the courts and not by a foreign
        affairs agency.
H.R. Rep. No. 1487, 94th Cong., 2d Sess. 7 (1976).6 Congress also made
clear its intention “to preempt any other State or Federal law . . . for
according immunity to foreign sovereigns.” Id. at 12.
    5K ahale & Vega, supra note 1 at 216.
    6 In proposing the legislation to the Congress, a joint State-Justice letter noted its broad purpose:
“ to facilitate and depoliticize litigation against foreign states." 1975 Digest o f U.S. Practice in Int'l L.
346. See also Jurisdiction o f U.S. Courts in Suits Against Foreign States. Hearings on H.R. 11315 before
the Subcommittee on Administrative Law and Governmental Relations o f the House Judiciary Committee.
94th Cong., 2d Sess. at 26, 27, 29, 34 (1976).

                                                    246
   The question thus arises as to whether, having removed immunity
decisions from foreign policy considerations in 1976, Congress author­
ized the President to make exceptions when it passed IEEPA in 1977.
Clearly, any emergency statute affects existing rights under other laws.
The language of IEEPA, in its reference to regulating and voiding
rights and privileges relating to property, recognizes that pre-existing
rights arising from other laws will be affected. The Iranian assets
freeze, for example, clearly takes precedence over the banking laws and
contract law regarding the rights of depositors to withdraw money
from banks. A recent case upholding a novel use of the Trading with
the Enemy Act stated, “if every law applicable to tranquil times were
required to be followed in emergencies, there would be no point in
delegating emergency powers and no adequate, prompt means for deal­
ing with emergencies.” Yoshida, 526 72d. at 583. At the same time, the
court in Yoshida took great pains to show that the 1971 import sur­
charge was designed so as not to conflict with the specific tariff rates
that had been enacted by Congress. Id. at 577-78. We know of no case
where IEEPA or the Trading with the Enemy Act was used in a
situation which brought it into direct conflict with a comprehensive
and specific federal statute, such as the Immunities Act. The Trading
with the Enemy Act was used on a number of occasions to provide
export controls when Congress had allowed export control legislation
to expire but there was no legislation forbidding such controls and no
indication that Congress, by permitting expiration, opposed such con­
trols. See 1976 OLC Letter, supra.
   For these reasons, it is our judgment that it is quite doubtful that
IEEPA can be utilized to override the highly specific provisions of the
Immunities Act. In any event, we would question the wisdom of
attempting to invoke IEEPA in a case in which it cannot be forcefully
maintained that the President’s action is, in some important and demon­
strable way, necessary to dealing with the underlying emergency.
While it might be possible to sustain in court the use of IEEPA if that
action were essential to resolving the hostage crisis, it seems to us
highly unlikely that we would succeed where the action is at best
peripheral to the crisis. The primary implication of an emergency
power is that it should be effectively designed to deal with a national
emergency. Lichter v. United States, 334 U.S. 742, 782 (1948). Here,
where the assets are already frozen and the Administration has the
discretion to seek legislation to seize the assets, it will be difficult to
demonstrate the necessity for the attenuated assertion of power.
                                         L arry A . H am m ond
                                  Acting Assistant Attorney General
                                       Office o f Legal Counsel
                                   247